PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/120,266
Filing Date: 2 Sep 2018
Appellant(s): Newport Fab, LLC dba Jazz Semiconductor, Inc.



__________________
E. Eric Hoffman
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 04/25/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/25/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
1. 	The Appellant requests that the proposed amendments to Claim 24 be entered to overcome the indefiniteness rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph (Appeal Brief, page 12).
	In response to Appellant’s request that amendments to claim 24 such as “the silicon oxide layer is selected to have a minimum thickness required to allow the dry nitride etch to be stopped on the silicon oxide layer, preventing damage to the silicon substrate,” should be entered, Examiner respectfully disagrees. 
	First, the amendments to claim 24 were submitted after Final Rejection. And according to MPEP 714.13, II, Appellant cannot, as a matter of right, amend any finally rejected claims, add new claims after a final rejection (see 37 CFR 1.116 ) or reinstate previously canceled claims. Second, because amendments to claim 24 such as “the silicon oxide layer is selected to have a minimum thickness required to allow the dry nitride etch to be stopped on the silicon oxide layer, preventing damage to the silicon substrate” change the scope of the claims and therefore require additional search and examination, these amendments were not entered after Final Rejection. 
	Appellant’s arguments that amendments to claim 24 have a support in the Specification as originally filed and no new matter is added are not persuasive because these amendments were filed after Final rejection and they change the scope of the claims.
2.  Appellant argues that claims 1, 4, 9, 10 and 24 are allowable over Camillo-
Castillo in view of Shea (Appeal Brief, page 13).
Appellant argues that Camillo-Castillo and Shea fail to teach a “dry nitride etch is stopped upon exposing the upper surface of the Silicon oxide layer” as recited by claim 1.
In response to Appellant’s arguments that Camillo-Castillo and Shea fail to teach a “dry nitride etch is stopped upon exposing the upper surface of the Silicon oxide layer” as recited by claim 1, Examiner respectfully disagrees.
First, Camillo-Castillo discloses the nitride film (20) (column 2, lines 44-53).  Second, Camillo-Castillo discloses etching the nitride film (Fig.9, numeral 20) to form trench (26). Third, Camillo-Castillo discloses that the etching process stops at the top surface (82a) of the silicon oxide layer (82) (column 10, lines 14-20). Thus, Camillo-Castillo discloses “the nitride etch is stopped upon exposing the upper surface the silicon oxide layer.”  And although Camillo-Castillo does not explicitly disclose that nitride film (20) is etched by dry etching, Shea discloses etching a nitride layer (Figs. 2, 3, numeral 108) by the dry etch (Fig.2; numeral 200; [0033]). It would have been therefore obvious to one of ordinary skill in the art at the time the invention was field to modify Camillo-Castillo with Shea to perform the dry etch because this is one of the typical etching technique for etching nitride containing materials (Shea; [0033)). Thus, Camillo-Castillo in view of Shea discloses dry nitride etch is stopped upon exposing the upper surface of the Silicon oxide layer” as recited by claim 1.
Appellants arguments that “a trench (26) is formed by another etching process” and “the etch that removes the silicon nitride layer (20) is stopped somewhere within the silicon oxide layer (83)” (Appeal Brief, page 14) are not persuasive because of the following reasons.  First, claim language recites “a dry nitride etch” and thus does not preclude more than one etching process or a multi-step etching process. Second, Camillo-Castillo discloses etching the nitride layer (20) through the mask (22) to form openings (24) and (26) (Fig.9).  Third, Camillo-Castillo discloses that etching stops upon exposing the upper surface of the silicon oxide layer (82a) (column 10, lines 14-19). Moreover, Camillo-Castillo discloses that etching of trench (26) is dry etching (column 3, lines 19-21; column 9, lines 64-67; note: “reference numeral refer to like features in Fig.1”).   And although Camillo-Castillo does not explicitly disclose that nitride film (20) is etched by dry etching, Shea discloses etching the nitride layer (Figs. 2, 3, numeral 108) by a dry etch (Fig.2; numeral 200; [0033]). It would have been therefore obvious to one of ordinary skill in the art at the time the invention was field to modify Camillo-Castillo with Shea to perform the dry etch because this is one of the typical etching technique for etching nitride containing materials (Shea; [0033)). Thus, Camillo-Castillo in view of Shea discloses dry nitride etch is stopped upon exposing the upper surface of the Silicon oxide layer” as recited by claim 1.
Appellant argues that Camillo-Castillo and Shea fail to teach “epitaxially growing a germanium layer on the exposed portion of the Silicon substrate” as recited by claim 1 (Appeal Brief, page 15).
In response to Appellant’s arguments that Camillo-Castillo and Shea fail to teach a “epitaxially growing a germanium layer on the exposed portion of the Silicon substrate” as recited by claim 1, Examiner respectfully disagrees.  First, the limitation “a germanium layer” is considered to be a broad limitation because it does not recite “a pure germanium” and does not specify percent of germanium in “a germanium layer” and thus, the phrase “a germanium layer” can include germanium containing alloys with various concentration of germanium. Second, since Camillo-Castillo discloses epitaxial growing of germanium containing alloys (Fig.11, numeral 30) with various compositions (column 4, lines 56-60) on the exposed portion of the silicon substrate (Fig. 11, numeral 14), and thus, a layer (30) of Camillo-Castillo reads on claim limitaiton “epitaxially growing a germanium layer on the exposed portion of the Silicon substrate”
Appellant argues that Claims 4, 9, 10 and 24 are allowable over Camillo- Castillo in view of Shea for at least the same reasons as claim 1 (Appeal Brief, page 16).
Appellant did not provide separated arguments regarding rejection of dependent claims 4, 9, 10 and 24. Thus, the rejection of the claims 4, 9, 10 and 24 are sustained for the same reasons as applied to claim 1.
Appellant argues that Camillo-Castillo and Shea fail to teach “the silicon oxide layer is selected to have a minimum thickness required to allow the dry nitride etch to be stopped on the silicon oxide layer, preventing damage to the silicon substrate” as recited by proposed claim 24 (Appeal Brief, page 16).
Appellant’s arguments regarding proposed claim 24 are not persuasive because the proposed amendments to claim 24 have not been entered and thus they are not part of the Appeal. 
3.  	Appellant argues that Claim 2 is allowable over Camillo-Castillo in view of Shea and Enquist (Appeal Brief, page 17).
	Appellant did not provide separated arguments regarding rejection of dependent claims 2. Thus, the rejection of the claim 2 is sustained for the same reasons as applied to claim 1.
4.  	Appellant argues that Claim 3 is allowable over Camillo-Castillo in view of Shea and Aloni (Appeal Brief, page 18).
	Appellant did not provide separated arguments regarding rejection of dependent claims 3. Thus, the rejection of the claim 3 is sustained for the same reasons as applied to claim 1.
5.  	Appellant argues that Claims 5-8 and 22 is allowable over Camillo-Castillo in view of Shea and Adkisson (Appeal Brief, page 18).
	Appellant did not provide separated arguments regarding rejection of dependent claims 5-8, and 22 Thus, the rejection of the claims 5-8, and 22 are sustained for the same reasons as applied to claim 1.
6.	Appellant argues that Claims 1 and 11 are allowable over Assefa in view of Shea and Adkisson (Appeal Brief, page 19).
	A. Appellant argues that Assefa, Shea and Adkisson fail to teach “performing a dry nitride etch ... to create an opening through the Silicon nitride layer, wherein the dry nitride etch is stopped upon exposing the upper surface of the silicon oxide layer” as recited by claim 1.
In response to Appellant’s arguments that Assefa, Shea and Adkisson fail to teach a “performing a dry nitride etch ... to create an opening through the Silicon nitride layer, wherein the dry nitride etch is stopped upon exposing the upper surface of the silicon oxide layer” as recited by claim 1, Examiner respectfully disagrees.
First, Assefa discloses performing a dry nitride etch ([0027]) to create an opening through the silicon nitride layer (135). And although Assefa does not disclose wherein the dry nitride etch is stopped upon exposing the upper surface of the silicon oxide layer; performing a wet etch using a hydrogen fluoride (HF) based etchant through the opening in the silicon nitride layer, wherein etchant removes portions of the silicon oxide layer exposed through the opening starting from the exposed upper surface of the silicon oxide layer and exposes a portion of the silicon substrate, Shea discloses performing the dry etch (Fig.4, numeral 220) is performed through a mask (118), wherein the dry nitride etch is stopped upon exposing the upper surface of silicon oxide layer (106) (Fig.5); performing a wet etch Fig.5; numeral 230) using a hydrogen fluoride (HF) based etchant ([0035]) through the opening in the silicon nitride layer (116), wherein etchant removes portions of the silicon oxide layer (106) exposed through the opening starting from the exposed upper surface of the silicon oxide layer (Fig.5, numeral 106) and exposes a portion of the silicon substrate (100). It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Assefa with Shea perform the dry nitride through a mask, wherein the dry nitride etch is stopped upon exposing the upper surface of the silicon oxide layer; performing a wet etch using a hydrogen fluoride (HF) based etchant through the opening in the silicon nitride layer, wherein etchant removes portions of the silicon oxide layer exposed through the opening starting from the exposed upper surface of the silicon oxide layer and exposes a portion of the silicon substrate for the purpose of leaving a pristine surface with the intended geometry intact (Shea; [0035]).
Second, Appellant’s arguments that the DARC layer (116) of Shea is not “a silicon nitride layer” (Appeal Brief, page 13) are not persuasive because Shea discloses that the layer (116) is silicon oxynitride layer ([0034]), i.e. the layer containing silicon nitride. Examiner also would to note that the claim limitation “silicon nitride layer” is a broad limitation and can include any layer containing “silicon nitride.”
Appellant’s arguments that Adkisson fails to teach “performing a dry nitride etch through a mask to create an opening through the silicon nitride layer, wherein the dry nitride etch is stopped upon exposing the upper surface of the Silicon oxide layer” as recited by amended claim 1 (Appeal Brief, page 21) are not persuasive because as discussed above, Shea discloses performing a dry nitride etch through a mask to create an opening through the silicon nitride layer, wherein the dry nitride etch is stopped upon exposing the upper surface of the Silicon oxide layer and Adkisson is cited to disclosing using a hydrogen fluoride (HF) based etchant ([0041]), wherein the wet etch laterally removes portions of the silicon oxide layer (Fig.6, numeral 103) under the silicon nitride layer (104). 
Thus, Assefa in view of Shea and Adkisson discloses “performing a dry nitride etch through a mask to create an opening through the silicon nitride layer, wherein the dry nitride etch is stopped upon exposing the upper surface of the Silicon oxide layer” as recited by claim 1.
B. Appellant argues that Assefa, Shea and Adkisson fail to teach “performing a wet etch ..., wherein the HF-based etchant removes portions of the silicon oxide layer exposed through the opening, starting from the exposed upper surface of the silicon oxide layer, and exposes a portion of the silicon substrate, wherein the wet etch laterally removes portions of the silicon oxide layer under the silicon nitride layer” as recited by claim 1 (Appeal Brief, page 22).
In response to Appellant’s arguments that Assefa, Shea and Adkisson fail to teach “performing a wet etch ..., wherein the HF-based etchant removes portions of the silicon oxide layer exposed through the opening, starting from the exposed upper surface of the silicon oxide layer, and exposes a portion of the silicon substrate, wherein the wet etch laterally removes portions of the silicon oxide layer under the silicon nitride layer” as recited by claim 1, Examiner respectfully disagrees because of the following reasons.
	First, Shea discloses performing the HF-based etchant removes portions of the silicon oxide layer (Fig.6, numeral 106) exposed through the opening (120), starting from the exposed upper surface of the silicon oxide layer (106), and exposes a portion of the silicon substrate (Fig.6, numeral 121) ([0035]).   Shea further discloses that HF wet etching is performed to remove the native oxide ([0035]). And although Shea does not disclose wherein the wet etch laterally removes portions of the silicon oxide layer under the silicon nitride layer, Adkisson discloses that removing of the native oxide with HF solution typically pull back silicon oxide (103) under silicon nitride (104) ([0041]; Fig.6), i.e. Adkisson discloses that “the wet etch laterally removes portions of the silicon oxide layer under the silicon nitride layer” as recited by claim 1.
	Therefore, Assefa a in view of Shea and Adkisson disclose performing a wet etch ..., wherein the HF-based etchant removes portions of the silicon oxide layer exposed through the opening, starting from the exposed upper surface of the silicon oxide layer, and exposes a portion of the silicon substrate, wherein the wet etch laterally removes portions of the silicon oxide layer under the silicon nitride layer” as recited by claim 1.
	Appellant’s arguments that Adkisson  teaches away for “performing a wet etch… wherein the HF-based etchant removes portion of silicon oxide through the opening starting from the exposed surface of the silicon oxide layer, and exposes a portion of the silicon oxide layer, and exposed a portion of the silicon substrate, wherein the wet etch laterally removes portion of the silicon oxide layer under the silicon nitride layer” as recited in claim 1 (Appeal Brief, pages 22-23) are not persuasive, because as discussed above, Assefa and Shea discloses all limitations of claim 1 except that the wet etch laterally removes portion of the silicon oxide layer under the silicon nitride layer. And Adkisson discloses that the wet etch laterally removes portion of the silicon oxide layer under the silicon nitride layer (Fig.6, [0041]). Adkisson does not criticize, discredit, or otherwise discourage the wet etching that removes portion of the silicon oxide layer under the silicon nitride layer.  Moreover, Shea discloses that HF wet etching is performed to remove the native oxide ([0035]) and Adkisson discloses that during removal of the native oxide, the silicon oxide layer under the silicon nitride layer is typically removed (Fig.6, [0041]).
 In response to Appellant argument that “performing a dry nitride etch through a mask to create an opening through the silicon nitride layer, wherein the dry nitride etch is stopped upon exposing the upper surface of the silicon oxide layer” as recited by claim 1 advantageously allows the silicon oxide layer to provide protection for the upper surface of the Silicon substrate during the dry nitride etch. (Appeal Brief, page 23) and “advantageously allows the exposed portion of the silicon oxide layer to be reliably and completely removed while minimizing the amount of the silicon oxide layer removed from under the silicon nitride layer. As a result, a clean silicon surface having well defined
dimensions is provided prior to epitaxilaly growing the germanium layer (Appeal Brief, page 23), the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
C.  Appellant argues that Claim 11 is allowable over Assefa in view of Shea and Adkisson for at least the same reasons as claim 1 (Appeal Brief, page 24).
Appellant did not provide separated arguments regarding rejection of dependent claims 11. Thus, the rejection of the claim 11 is sustained for the same reasons as applied to claim 1.
7.	 Appellant argues that Claim 23 is allowable over Assefa in view of Shea and Adkisson, and further in view of Kang (Appeal Brief, page 24).
Appellant did not provide separated arguments regarding rejection of dependent claims 23. Thus, the rejection of the claim 23 is sustained for the same reasons as applied to claim 1.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JULIA SLUTSKER/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        
Conferees:
/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891                                                                                                                                                                                                        
/MICHAEL J SHERRY/Quality Assurance Specialist, OPQA                                                                                                                                                                                                        




Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.